965 F.2d 1063
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Ronald BLACK, Petitioner.
Misc. No. 328.
United States Court of Appeals, Federal Circuit.
March 2, 1992.

On Petition for Writ of Mandamus.
PETITION DENIED.
Before, PLAGER, Circuit Judge, COWEN, Senior Circuit Judge, and LOURIE, Circuit Judge.

ORDER

1
PLAGER, Circuit Judge,


2
Ronald Black petitions for a writ of mandamus to direct the Claims Court to rule on his pending discovery motions.


3
In June 1991, Black filed interrogatory requests.   The United States thereafter moved to suspend discovery until its motion for summary judgment was decided.   Here, Black asks that we direct the Claims Court to rule on the pending motions.


4
Mandamus is an extraordinary remedy to be reserved for extraordinary situations.   It has traditionally been used to confine a trial court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise its authority when it is its duty to do so.   Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988).   The party seeking mandamus must show that its right to issuance of a writ is clear and indisputable.


5
Black has not shown that the Claims Court's eight-month delay in ruling on pending motions warrants the extraordinary remedy sought.   See, e.g., In re Monroe Communications Corp., 840 F.2d 942 (D.C.Cir.1988) (FCC's five-year delay in licensing matter not so egregious as to warrant mandamus).   We cannot call the eight-month delay unreasonable on its face.   Further, we must give trial courts the latitude to manage their dockets without undue interference.   In sum, Black has not shown that the Claims Court has acted beyond its jurisdiction or that the Claims Court has a duty to act under these circumstances.


6
Accordingly,

IT IS ORDERED THAT:

7
Black's petition for writ of mandamus is denied.